Citation Nr: 1733566	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to July 18, 2016, for the award of service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to May 1988 in the U.S. Marine Corps, and from June 1995 to December 1998 in the Army Reserve/National Guard.  He also had periods of active duty for training and inactive duty training as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah.  

The Veteran had previously initiated and perfected an appeal of the March 2010 rating decision denying service connection for depression.  In an October 2016 rating decision, the Veteran was granted service connection for major depressive disorder.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2016 rating decision, the Veteran was granted service connection for major depressive disorder, with a 50 percent initial rating effective July 18, 2016.  In June 2017, he filed a notice of disagreement regarding this assigned effective date.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case pertaining to the issue of entitlement to an earlier effective date for the award of service connection for major depressive disorder.  Advise him that he must file a substantive appeal in a timely manner in order to perfect his appeal of this rating.  This issue should be returned to the Board only if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

